Thomvsoh, Ch. J.
delivered the opinion of the court. This case cannot be distinguished from that of Humphrey v. Phinncy. (2 Johns. Rep. 484.) The plea there was precisely like the present, to which there was a demurrer. What the replication in the case now before the court was, does not appear. The principle, however, which governed the case of Humphrey v.Phinney was, that the widow was entitled only to one third of the premises in value as at the time of the conveyance thereof by her husband. The language of the Chief Justice is plain and explicit, that the widow is not entitled to dower according to the improved value, and all the cases referred to as analogous, go to establish this point.
The statute (1 N. R. L. 60.) cannot admit of any other reasonable interpretation. It declares that the dower of any land sold by the husband shall be according to the value of the land, exclusive of improvements made since the sale. And it cannot be presumed that the legislature intended to make a distinction between improvements, and the increased value of the land. The same principle applies to both. The same reasoning which was adopted by the court, in Pitcher v. Livingston, (4 Johns. Rep. 1.) against allowing a recovery of damages, in an action of covenant for the increased value of land, may be applied to the present case.
The demandant must, accordingly, have judgment according to the value of the land at the time of the alienation.
Judgment for the demandant.